     Case 2:18-cv-06984-LMA-DMD Document 271 Filed 02/21/19 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

TRACY RILEY                                                          CIVIL ACTION

VERSUS                                                                    No. 18-6984

OFFICE OF ALCOHOL & TOBACCO                                               SECTION I
CONTROL OF THE LOUISIANA
DEPARTMENT OF REVENUE, ET AL.


                                      ORDER

      On July 25, 2018, pro se and in forma pauperis plaintiff Tracy Riley (“Riley”)

filed the above-captioned matter against over 100 individuals and entities. 1 She later

filed an amended complaint, adding numerous defendants to the case. 2 The Court

interpreted Riley’s amended complaint to assert claims pursuant to 42 U.S.C.

§§ 1983, 1985, and 1986, Article I §§ 2 and 3 of the Louisiana Constitution, and

several additional state law claims. 3 On January 11, 2019, the Court dismissed

Riley’s case, having determined that her federal law and state tort law claims were

time-barred. 4

      On February 14, 2019, Riley filed a motion for reconsideration, which included

a request that a three-judge panel be convened to review the Court’s January 11, 2019




1 See R. Doc. No. 1, at 1–3.
2 R. Doc. No. 6.
3 R. Doc. No. 263, at 1 (citing R. Doc. No. 6, at 4, 25, 29, 31, 38).
4 Id. at 12. The Court declined to exercise supplemental jurisdiction over any

remaining state law claims. Id. The only defendants to which the order did not apply
were seven state actor defendants who had pending motions to dismiss based on a
defense of sovereign immunity. The Court later granted those motions, dismissing
Riley’s claims against those defendants as well. R. Doc. No. 266, at 7–8.
     Case 2:18-cv-06984-LMA-DMD Document 271 Filed 02/21/19 Page 2 of 3



order. 5 In the motion, Riley references a call docket hearing held in this case on

December 18, 2018 in the undersigned’s courtroom. 6 Riley cites to what she refers to

as “Evidence 1,” which is attached to the motion. 7 “Evidence 1” is a video recording of

the December 2018 hearing. The video was taken without the Court’s authorization,

in violation of Local Rules 83.3.8 and 83.3.9. 8 As Riley notes in her motion, she

similarly live streamed a conversation she had with court personnel from the pro se

unit on the same day as the call docket hearing. 9 The U.S. Marshal Service has

informed the Court that both videos are posted on her social media accounts.

      Accordingly,

      IT IS ORDERED that, effective immediately, should Tracy Riley seek to enter

the United States District Court for the Eastern District of Louisiana, she shall

identify herself to court security officers by name as well as by her status as the

plaintiff in civil action number 18-6984.

      IT IS FURTHER ORDERED that Tracy Riley is prohibited from entering

the United States District Court for the Eastern District of Louisiana while in

possession of any electronic device, including a cell phone.




5 See R. Doc. No. 270, at 1; R. Doc. No. 270-1, at 1.
6 R. Doc. No. 270, at 7, 18.
7
  See id.
8 Strangely, Riley has not explained why it was necessary to record the proceeding,

at which a court reporter was present to create a written record. Additionally, Riley
is familiar with the local rules; she cites to them numerous times in her motion. See
R. Doc. No. 270, at 6, 8, 21, 25.
9
  R. Doc. No. 270, at 10.

                                            2
     Case 2:18-cv-06984-LMA-DMD Document 271 Filed 02/21/19 Page 3 of 3



       IT IS FURTHER ORDERED that, while in the United States District Court

for the Eastern District of Louisiana, Tracy Riley shall be escorted by a court security

officer.

       IT IS FURTHER ORDERED that Tracy Riley shall immediately delete the

video of the docket call hearing and the live-streamed video of her conversation with

court personnel, both from December 18, 2018, from any social media account over

which she has control. She shall not disseminate such videos to any person.

       IT IS FURTHER ORDERED that the U.S. Marshal Service shall personally

serve Tracy Riley with a copy of this order.

       IT IS FURTHER ORDERED that Tracy Riley shall provide U.S. Deputy

Marshal Nicholas Ingraham with copies of any of the foregoing videos that are in her

actual or constructive possession.

       IT IS FURTHER ORDERED that, within 24 hours of receipt of this order,

Tracy Riley shall notify U.S. Deputy Marshal Nicholas Ingraham that she has

complied with the terms of this order.

       Tracy Riley’s failure to abide by this order may result in the Court’s imposition

of sanctions against her. Tracy Riley may also be held in contempt of court.

       New Orleans, Louisiana, February 21, 2019.




                                         _______________________________________
                                                  LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE



                                           3
